First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim recites “200 mg of at least one compound chosen from Compound II”.  However, parent claim 21 recites “100 mg or 50 mg of at least one compound chosen from Compound II” not 200 mg thereof.  Therefore, instant claim 26 does not further limit the subject matter of parent claim 21.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0095858) in view of Phenix et al. (WO 2015/160787).
Miller et al. teaches compounds of formula Ib-vii:

    PNG
    media_image1.png
    284
    272
    media_image1.png
    Greyscale
inclusive of: 
    PNG
    media_image2.png
    156
    366
    media_image2.png
    Greyscale
(i.e., compound I, see for example, paragraphs 0677, 2989) in combination with 


    PNG
    media_image3.png
    150
    373
    media_image3.png
    Greyscale
(i.e., compound II: see for example, paragraph 1014); and


    PNG
    media_image4.png
    154
    283
    media_image4.png
    Greyscale
or
    PNG
    media_image5.png
    168
    310
    media_image5.png
    Greyscale
(i.e., compound III, see for example, paragraphs 1359)  for treatment of cystic fibrosis (see the entire article, especially Abstract, paragraphs 0008-0028, 0677, 1010-1012, 1014, 1203 (compound #20), 1205, 1359, 1754, 1802, 2989; claims 143, 144, 149, 152, 155, 157, 158, 163, 166).  The reference also teaches compound I can be administered to a patient once daily as oral formulations containing 50, 100, 125, 150, 200, 250, 300 or 400 mg and the additional therapeutic agent will be administered no more than the amount that would normally be administered in a composition comprising said agent only, preferably in a range from 50% to 100% of the amount that would normally be administered in a composition comprising said agent only (see paragraph 1747-1750).
The instant claims differ from the reference by reciting specific amounts of compounds II and III.
However, 
as noted above, Miller teaches the additional therapeutic agent will be administered no more than the amount that would normally be administered in a composition comprising said agent only, preferably in a range from 50% to 100% of the amount that would normally be administered in a composition comprising said agent only; and
the art as evidenced by Phenix teaches 
the combination of compounds II and III for treating cystic fibrosis has 

the combination comprising about 25-125 mg of compound II and about 100-200 mg of compound III (see paragraphs 0028-0029) (see the entire article, especially Abstract, paragraphs 0008, 0028-0029, 0105-0106, 0171, 0426; claims 47, 48).
Based on the teaching of Miller, it would have been obvious to utilize the amounts of compounds II and III taught by Phenix, with the reasonable expectation that combination would result in treatment of cystic fibrosis as taught by Miller.
Additionally,
based on the level of skill of the ordinary artisan in the pharmaceutical/medical art, determining the amount of each active agent in the combination as taught by Miller for treatment of a patient with cystic fibrosis would require only routine experimentation.  Said is routinely done in the pharmaceutical/medical art; and/or
as noted by the court, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 

In short, the art as evidenced by Miller renders obvious the combination of compounds I, II and III for treating cystic fibrosis.  Based on the teachings of Miller and Phenix, the utilization of the claimed amounts daily would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  Additionally, as noted by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention, to optimize the compositions disclosed by Miller et al. with a reasonable expectation of success, because as noted above, “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628